Citation Nr: 0836243	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins.

2.  Entitlement to service connection for a skin disorder, to 
include acne and pseudofolliculitis barbae.

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk




INTRODUCTION

The veteran had active service from July 1, 1981 to July 31, 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for varicose veins was denied by an 
unappealed February 1982 rating decision.

3.  Varicose veins clearly and unmistakably pre-existed 
service and were not aggravated thereby.

4.  Acne clearly and unmistakably pre-existed service and was 
not aggravated thereby.

5.  A skin disorder, to include acne and pseudofolliculitis 
barbae, is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for varicose veins is new and material, 
and therefore, the claim is reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Varicose veins were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

3.  A skin disorder, to include acne and pseudofolliculitis 
barbae, was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the veteran's claims, a letter 
dated in January 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The letters informed the veteran 
that additional information or evidence was needed to support 
his claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's service medical records and VA 
examination reports have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
the veteran sent in release forms for private medical 
records, he was notified that those records could not be 
obtained at the December 2007 RO hearing.  38 C.F.R. §  
3.159(e).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The Board 
notes that the veteran was afforded a VA examination in 
connection with the claims of entitlement to service 
connection for varicose veins and a skin disorder.  See 
38 C.F.R. § 3.159(c)(4).

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for varicose veins and a skin disorder, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

B.  Law and Analysis 

	1.  Varicose Veins

As will be discussed below, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for varicose veins.  

A claim will be reopened if new and material evidence is 
presented. 38 U.S.C.A. § 5108.  Because the February 1982 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108.

For claims filed after August 29, 2001, new and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  "New" 
evidence means existing evidence not previously submitted to 
VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a). 

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period involved, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.  
Id.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

In this case, the RO determined that new and material 
evidence was presented to reopen the veteran's claim for 
entitlement to service connection for varicose veins. Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).

In a February 1982 rating decision, the RO denied service 
connection for varicose veins because the evidence showed 
such disability was not incurred in or aggravated by active 
military service.  The veteran did not perfect an appeal.  
The RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  
In December 2004, the veteran filed a claim to reopen.  In an 
April 2005 rating decision and a June 2006 Statement of the 
Case, the RO denied the veteran's claim to reopen.  In a June 
2006 Supplemental Statement of the Case, the RO found new and 
material evidence to reopen the veteran's claim because the 
evidence submitted was not cumulative or redundant and raised 
a reasonable possibility of substantiating the claim.

Evidence of record at the time of the February 1982 rating 
decision consisted of the veteran's DD-214 which noted 30 
days of service and that he was discharged because he did not 
meet medical fitness standards.  See DD-214.  Service medical 
records were apparently not available at that time.  

Evidence submitted after the February 1982 rating decision 
includes 1) the veteran's service medical records; 2) lay 
statements; 3) a private physician statement; 4) VA medical 
examinations; and 5) RO hearing testimony.  

The veteran's service medical records indicate that the 
veteran was diagnosed as having varicose veins one week after 
induction into the Army and was recommended for discharge 
thereafter.  See July 22, 1982 entrance physical standards 
report.  Lay statements, by the veteran's friends and family 
members, stated that to the best of their knowledge the 
veteran did not have varicose veins prior to service.  See 
2007 lay statements.  A private physician's statement 
indicated that the veteran reported the onset of varicose 
veins during service.  See May 2006 lay statement.  Upon 
April 2007 and a June 2007 VA examinations, the examiners 
diagnosed varicose veins and provided an opinion that the 
veteran's varicose veins pre-existed service and were not 
aggravated or initiated by military service.  See April 2007 
VA examination; June 2007 VA examination.  During a December 
2007 RO hearing, the veteran testified that he did not have 
varicose veins or any leg problems prior to service.  See 
December 2007 hearing transcript. 

The Board finds that new and material evidence has been 
submitted.  Additional "relevant" service medical records 
are, by definition, considered new and material evidence.  
See 38 C.F.R. § 3.156(c).  At the time of the prior denial, 
the veteran's service medical records apparently were 
unavailable.  Such records have now been added to the record.  
Thus, the claim is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection without 
prejudicing the veteran, because the RO previously reopened 
and adjudicated the merits of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (holding where Board proceeds to 
merits of a claim that the RO has not previously considered, 
the Board must determine whether such action prejudices the 
veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  The Board is thus not addressing a question the RO 
has not yet considered and there is no risk of prejudice to 
the veteran.  Bernard, 4 Vet. App. at 394.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b). 

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  In order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999).  After determining whether 
there is clear and unmistakable evidence that the disorder in 
question pre-existed service, the Board will consider whether 
the claimed disability was "made worse" by his military 
service.

In this case, the veteran contends that he is entitled to 
service connection for varicose veins.  He reported that upon 
induction into service he was given a clean bill of health, 
but that the demands of physical training caused him to 
develop varicose veins in his left leg.  See February 2006 
notice of disagreement.  At an RO hearing, the veteran 
testified that prior to service, he never had treatment or 
diagnoses of varicose veins or any other leg disorder.  See 
December 2007 hearing transcript.  Several of the veteran's 
family members and friends reported that they had never known 
the veteran to have varicose veins or any other problems with 
his legs prior to service, or that they did not remember him 
having varicose veins or leg problems prior to service, or 
that he did not have varicose veins to the best of their 
knowledge.  See 2007 lay statements.  

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that the veteran's June 1981 
entrance examination is negative for any findings of varicose 
veins or any other leg disorder.  See June 1981 report of 
medical examination.  A July 16, 1981 consultation record 
indicated that the veteran reported pain in both legs 
secondary to varicose veins.  The examiner noted that the 
veteran was supposed to have vein stripping but entered the 
Army instead.  See July 16, 1981 consultation sheet.  A July 
22, 1981 service medical record indicated that the veteran 
was diagnosed as having varicose veins of the left leg one 
week after induction in to the Army and was recommended for 
discharge thereafter.  See July 22, 1981 entrance physical 
standards board report.  

In a May 2006 statement, a private physician noted the 
veteran's current diagnosis of varicose veins in the left leg 
and that the veteran reported the onset occurred during 
service.  See May 2006 private medical record.  

In an April 2007 VA examination, the examiner reviewed the 
claims file and diagnosed the veteran with varicose veins in 
the left leg only.  During the examination the veteran 
reported that he had aching and fatigue in both legs.  The 
examiner noted that since leaving the military the veteran 
has had no treatment for the varicose veins.  He stated that 
he had no surgeries or injections for the varicose veins.  
The examiner opined that the veteran might have had a 
temporary aggravation during service in that he complained of 
leg pain after basic training however there was no evidence 
of a permanent aggravation and the veteran did not need 
treatment.  The examiner further opined that it was at least 
as likely as not that the veteran's low back condition and 
radiculopathy were the main reason for his claimed aching and 
fatigue, and abnormal sensations of the legs.  See April 2007 
VA examination.  In an addendum to the examination, the 
examiner stated that it is unlikely that the veteran's 
varicose veins started during military service and to make 
such an assumption would be speculating with no objective 
evidence.  See May 2007 VA addendum.  

In a June 2007 VA medical opinion, the examiner reviewed the 
service medical records.  The examiner stated that given the 
natural history of the development of varicose veins starting 
with small veins progressing over time to larger venous 
prominence, it would be unlikely that varicose veins of this 
degree would occur within one week of basic combat training.  
See June 2007 VA medical opinion.

Regarding the presumption of soundness, the veteran's 
varicose veins were not noted on his service entrance 
examination and thus the presumption of soundness is not 
rebutted unless there is clear and unmistakable evidence that 
the veins pre-existed and were not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

First, service medical records and VA examination records 
clearly and unmistakably show that the veteran had pre-
existing varicose veins upon entrance to service even though 
not noted on entrance examination.  See service records; 
April 2007 VA examination; June 2007 VA medical opinion.   
The veteran's service records indicate that he was diagnosed 
with varicose veins one week after induction into the Army.  
See July 22, 1982 entrance physical standards report.  In the 
June 2007 VA medical opinion, the examiner opined that 
varicose veins of this degree would not occur within one week 
of basic combat training.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  See June 2007 VA medical opinion.  The May 
2006 physician's statement is not credible because it is 
based on the veteran's report concerning the onset of his 
varicose veins, which is unsupported by the other more 
credible evidence of record.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
inaccurate history provided by the claimant).  See May 2006 
private medical record.

The lay evidence of record suggests that the veteran did not 
have varicose veins or any other leg disorder prior to 
service.  See 2007 lay statements.  In Barr v. Nicholson, 21 
Vet App 303 (2007), the Court indicated that varicose veins 
"may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a 
determination 'medical in nature' and was capable of lay 
observation."  In Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994), the Court stated that a witness must have personal 
knowledge in order for testimony to be competent.  Personal 
knowledge is that which comes to the witness through his 
senses, thus he is competent to report what he observed.  Id. 
at 469-70.  In this case, the 2007 lay statements, while 
competent evidence to the extent that the individuals recall 
what they remember about the presence or absence of varicose 
veins prior to service, these statements are simply not 
credible.  The Board finds that the service medical records 
as well the post-service medical evidence of record clearly 
indicate that the degree of severity of the veteran's 
varicose veins when first documented in service could not 
have developed during the veteran's short period of military 
service.  Therefore, the lay testimony in this case is not 
credible evidence to establish that the veteran's varicose 
veins did not pre-exist his military service.  

Second, clear and unmistakable evidence shows that the pre-
existing varicose veins were not aggravated by service.  In 
the veteran's April 2007 VA examination, the examiner opined 
that it was not as least likely as not that the veteran's 
brief military career permanently aggravated his varicose 
veins.  Prejean, 13 Vet. App. at 448-9; see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached).  
See April 2007 VA examination.  Additionally, there was no 
evidence of medical treatment for varicose veins after 
service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that that the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against aggravation of a pre-
existing condition by military service).   

Accordingly, because there is clear and unmistakable evidence 
that the veteran's varicose veins pre-existed service and 
were not aggravated thereby pursuant to 38 U.S.C.A. §§ 1111 
and 1132, the presumption of soundness is rebutted.  The 
Board concludes further that based upon the VA medical 
examination and opinions of record, the pre-existing varicose 
veins did not undergo an increase in service so as to 
constitute aggravation pursuant to 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service'" citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Thus, the claim for service 
connection is denied.

        2.  Skin Disorder

The Board finds that service connection is also not warranted 
for a skin disorder, to include acne and pseudofolliculitis 
barbae.

As noted above, service connection requires the satisfaction 
of three specific elements: current disability, in-service 
disease or injury, and medical nexus.  Pond, 12 Vet. App. at 
346.  A veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111.  Notwithstanding the foregoing, 
congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2007); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations. VAOPGCPREC 82-90 (July 18, 1990).  In 
addition, diseases of hereditary origin can be considered to 
be incurred in service if their symptomatology did not 
manifest itself until after entry on duty. The mere genetic 
or other familial predisposition to develop the symptoms, 
even if the individual is almost certain to develop the 
condition at some time in his or her lifetime, does not 
constitute having the disease.  VAOPGCPREC 67-90 (July 18, 
1990).

The veteran first contends that he is entitled to service 
connection for skin irritation due to shaving in service.  
The veteran reported that he was required to shave every day 
while in service and was ordered to wear a shaving profile 
tag after numerous times of shaving with cream.  See December 
2007 RO hearing transcript; February 2006 notice of 
disagreement.  

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that the veteran's service 
medical records are negative for any treatment of a skin 
disorder.  See service medical records.  The veteran's June 
1981 entrance examination is silent regarding a skin 
disorder.  See June 1981 report of medical examination.  
However, in the June 1981 report of medical history the 
veteran reported he had a history of skin disease.  A 
physician noted acne with no medication.  See June 1981 
report of medical history.  

In a February 2007 lay statement, the veteran's cousin stated 
that he remembered when the veteran called home, he talked 
about the skin irritation due to shaving and the profile he 
had due to shaving.  See February 2007 lay statement.  

An April 2007 VA examination diagnosed the veteran with acne 
encompassing the head, neck and scalp.  The examiner reviewed 
the claims file to include the service medical records.  
During the examination, the examiner observed that the 
veteran had acne not only in the areas encompassing his 
beard, but also on his neck and scalp.  Based on this 
observation, the examiner opined that the veteran's acne was 
a congenital condition which was unrelated to his military 
service and was not aggravated by or initiated by his 
military service.  

The Board finds that the evidence of record does not support 
a finding of service connection for a skin disorder, to 
include acne and pseudofolliculitis barbae.  A skin disorder 
was not noted on the veteran's service entrance examination 
and thus the presumption of soundness applies unless rebutted 
by clear and unmistakable evidence that any skin disorder 
pre-existed and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

With respect to the veteran's acne, clear and unmistakable 
evidence shows that it pre-existed service.  The veteran 
reported skin disease and a physician noted acne without 
medication.  During the April 2007 examination, the examiner 
found the disorder was congenital.  Therefore, service 
medical records and private treatment records clearly show 
that the veteran had pre-existing acne upon entrance to 
service.  See June 1981 report of medical history; April 2007 
VA examination.  

The evidence also clearly and unmistakably demonstrated that 
the acne was not aggravated by service.  The service medical 
records were negative for treatment of acne and there is no 
evidence of medical treatment for acne after service 
discharge.  See Maxson, 230 F.3d at 1333.   Furthermore, a VA 
examiner noted that the veteran's acne was a congenital 
disorder that was not aggravated by service.  See April 2007 
VA examination.  Accordingly, there is clear and unmistakable 
evidence that the acne pre-existed service and was not 
aggravated by service.

Therefore, because there is clear and unmistakable evidence 
that the veteran's acne pre-existed service and was not 
aggravated thereby pursuant to 38 U.S.C.A. §§ 1111 and 1132, 
the presumption of soundness is rebutted.  The Board 
concludes, based on the VA medical examination and opinion, 
that the pre-existing acne did not undergo an increase in 
service so as to constitute aggravation pursuant to 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Mercado-Martinez, 
11 Vet. App. at 419.  Thus, the claim for service connection, 
with respect to acne, is denied.

With respect to any other skin disorders, to include 
pseudofolliculitis barbae, the Board finds that the evidence 
of record does not support a finding of service connection.  
The Board notes that the existence of a current disorder is 
the cornerstone of a claim for VA disorder compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disorder for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  There is no current diagnosis of 
pseudofolliculitis barbae.  There is also no inservice 
diagnosis or treatment of pseudofolliculitis barbae or any 
other skin disorder.  Pond, 12 Vet. App. at 346 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Moreover, the other 
evidence of record demonstrates no relationship of a skin 
disorder to service.  Pond, 12 Vet. App. at 346; Caluza, 7 
Vet. App. at 511; Forshey, 12 Vet. App. at 74.  Thus the 
claim for service connection for a skin disorder, other than 
acne, is denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for varicose veins and a skin disorder.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The claim of entitlement to service connection for varicose 
veins is reopened, and to this extent only, the appeal is 
granted.

Service connection for varicose veins is denied.

Service connection for a skin disorder, to include acne and 
pseudofolliculitis barbae is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


